940 So.2d 642 (2006)
Royce MONK, et al.
v.
STATE of Louisiana, DOTD.
Dana Vezinat, et al.
v.
State of Louisiana, DOTD.
Marlin Lashley, et al.
v.
State of Louisiana, DOTD.
Greg Harmon, et al.
v.
State of Louisiana, DOTD.
No. 2005-C-2337.
Supreme Court of Louisiana.
October 17, 2006.
Charles C. Foti, Jr., Attorney General, John H. Ayres, III, David P. Spence, Assistant Attorneys General, for Applicant.
Chris J. Roy, Jr., A Law Corporation, Christopher J. Roy, Jr., Jacques M. Roy, Alexandria; Creed & Creed, Christian C. Creed, Monroe; Rivers, Beck, Dalrymple & Ledet, Eugene A. Ledet, Jr., Alexandria, Lloyd K. Milam, Tony K. Milam, Tony C. Tillman, Daniel C. Vidrine, for Respondent.
PER CURIAM.
Upon the State's writ application, we granted certiorari in this case. Monk, et al. v. State of Louisiana, DOTD, 05-C-2337 (La.3/24/06), 925 So.2d 1238. After hearing oral arguments and reviewing the issues raised in this matter, we conclude that the judgment below does not require *643 the exercise of our supervisory authority. Accordingly, we recall our order of March 24, 2006, as improvidently granted, and we deny the State's application.
VICTORY and WEIMER, JJ., dissent and assign reasons.
VICTORY, J., dissenting.
I dissent from the recall of the writ and would render a full opinion on the merits.
WEIMER, J., dissenting.
Because I am convinced the driver shares responsibility for causing this tragic accident, I would not recall the writ.